DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 15 December 2021.
Claims 1, 3-8, 10, and 12-21 are pending. Claims 1 and 10 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "near-synonym" in claim 18 is a relative term which renders the claim indefinite.  The term "near-synonym" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 10, 12-16, and 18-21 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duan et al. (Question Generation for Question Answering, 7-11 September 2017, hereafter Duan).
As per independent claim 1, Duan discloses a method for question-and-answer service, comprising:
determining a keyword from an initial question group and corresponding initial answer, wherein the initial question group comprises at least one initial question (page 867, left column: Here, a special word is analogous to the claimed keyword)
obtain an associated word group of the keyword, the associated word group comprising at least one associated word of the keyword (page 867, left and right columns: Here, related questions are obtained to generate a question cluster based upon the special word)

determining the keyword from the initial question group and the corresponding initial answer comprises:
obtaining a question word set comprising at least one candidate keyword from the initial question group, and obtaining an answer word set comprising that at least one candidate keyword from the initial answer (page 867, right column)
determining the keyword from the at least one candidate keyword comprised in the question word set according to at least one first word frequency of the at least one candidate keyword in the question word set and at least one second word frequency of the at least one candidate keyword in the answer word set (page 867, right column)
As per dependent claim 3, Duan discloses wherein determining the keyword from the at least one candidate keyword comprised in the question word set according to at least one first word frequency of the at least one candidate keyword in the question word set and at least one second word frequency of the at least one candidate keyword in the answer word set comprises if a first word frequency of a candidate keyword is less than or equal to a first word frequency threshold and a second word frequency of the candidate keyword is greater than or equal to a second word frequency threshold, determining that the candidate keyword is the keyword (pages 868, left and right columns: Here, a frequency threshold is used to determine the training data construction).

obtaining at least one candidate associated word of the keyword from a network (page 867, right column: Here, the candidate associated words are obtained from a website, Yahoo! Answers)
according to a word frequency of a candidate associated word of the at least one candidate associated word in the question word set and a word frequency of the candidate associated word in the answer word set, determining a third word frequency of the candidate associated word (page 869, right column)
determining the at least one associated word of the keyword from the at least one candidate associated word according to the third word frequency of the candidate associated word (page 869, right column- page 870, left column)
As per dependent claim 5, Duan discloses wherein determining that at least one associated word of the keyword from the at least one candidate associated word according to the third word frequency of the candidate associated word comprises:
determining that candidate associated words having third word frequencies being greater than a third word frequency threshold in the at least one candidate associated word are the at least one associated word of the keyword (page 869, right column- page 870, left column)
determining top P1 candidate associated words with top P1 third word frequencies in the at least one candidate associated word to be the at least one associated word of the keyword, P1 being a positive integer (page 870, right column)

As per dependent claim 6, Duan discloses further comprising:
extracting first training data and second training data from the initial question group, the initial answer and the extended question group, and setting a similarity between the first training data and the second training data as a target similarity (page 868, left and right column)
training an initial question-and-answer prediction model to obtain a question-and-answer prediction model according to the first training data, the second training data and the target similarity (page 868, left and right column)
As per dependent claim 7, Duan discloses wherein:
when at least one of the first training data and the second training date comprises an extended question in the extended question group, the target similarity is a first similarity threshold (page 868, right column- page 869, left column)
when the first training data comprises an initial question in the initial question group or the initial answer, and the second training data comprises an initial question in the initial question group or the initial answer, the target similarity is a second similarity threshold (page 868, right column- page 869, left column)

	With regard to claims 10-16, the applicant discloses the limitations substantially similar to those in claims 1-7, respectively. Claims 10-16 are similarly rejected.
	As per dependent claim 20, Duan discloses replacing the keyword in the initial question group with the at least one associated word of the keyword, to generate the extended question group comprising the at least one extended question (page 867, right column).
	As per dependent claim 21, Duan discloses wherein training an initial question-and-answer prediction model to obtain the question-and-answer prediction model according to the first training data, the second training data and the target similarity comprises:
	processing the first training data and the second training data by using the question-and-answer prediction model to obtain a predictive similarity (page 868, right column- page 869, left column)
	comparing the predictive similarity and the target similarity, and modifying parameters of the question-and-answer prediction model according to a comparison result, to obtain the question-and-answer prediction model (page 868, right column- page 869, left column)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Duan.
As per dependent claim 8, Duan discloses:
receiving a question request (page 871, left column)
processing the question request by using the question-and-answer prediction model obtained by training, obtaining an answer to the question request (page 871, left column)
obtaining the answer to the question response (page 871, left column)
Duan fails to specifically disclose outputting the answer. However, the examiner takes official notice that it was notoriously well known in the art at the time of the applicant’s effective filing date to output the answer in a question-answer system. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Duan, with a reasonable expectation of success, as it would have enabled a user to receive the answer to his/her 
With respect to claim 17, the applicant discloses the limitations substantially similar to those in claim 8. Claim 17 is similarly rejected.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims under 35 USC 101 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant's arguments filed 15 December 2021 with respect to the rejection of claims under 35 USC 112 have been fully considered but they are not persuasive. 
The applicant argues that the term “near-synonym” is “a word that has almost the same meaning as another word (page 9).” The examiner notes that dictionary.com defines the word synonym as “a word having the same or nearly the same meaning as another in the language, as happy, joyful, elated (see attached).” It is further noted that dictionary.com does not define the term “near-synonym (see attached).” Based on this determination, the examiner recommends amending the claims to recite “synonym” instead of “near-synonym.”

Applicant's arguments filed 15 December 2021 with respect to the rejection of claims under 35 USC 102 and 103 have been fully considered but they are not persuasive.

“determining the keyword from the initial question group and the corresponding initial answer comprises:
obtaining a question word set comprising at least one candidate keyword from the initial question group, and obtaining an answer word set comprising that at least one candidate keyword from the initial answer 
determining the keyword from the at least one candidate keyword comprised in the question word set according to at least one first word frequency of the at least one candidate keyword in the question word set and at least one second word frequency of the at least one candidate keyword in the answer word set (page 11)”
To support this assertion, the applicant argues that Duan is directed toward selecting the topic word based on an N-gram, while the present application is based upon word frequency (page 12).
The examiner respectfully disagrees. Specifically, Duan discloses wherein determining the keyword from the initial question group and the corresponding initial answer comprises:
obtaining a question word set comprising at least one candidate keyword from the initial question group, and obtaining an answer word set comprising that at least one candidate keyword from the initial answer (page 867, right column)
determining the keyword from the at least one candidate keyword comprised in the question word set according to at least one first word frequency of the at least one 
Additionally, the applicant acknowledges that Duan discloses, “the more times an n-gram occurs in different questions within a question cluster, the more likely it is the question topic of the current question cluster (page 11).” Additionally, Duan discloses that the question is pattern matched to identify a topic selection comprising a phrase (page 867, left column). The frequency at which the phrase is identified is determined (page 867, right column). The identified phrase is the basis for the n-gram. In this manner, the frequency at which a keyword occurs is determined and used in the processing of Duan. For this reason, this argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144